DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 11/10/2020 has been considered.    
	Applicant’s response by virtue of amendment to claim(s) 1, 3-6, 8-9, 12-15, 17-18, 20, 23-28 has overcome the Examiner’s rejection under 35 USC § 112(a).
	Applicant’s response by virtue of amendment to claim(s) 1, 3-6, 8-9, 12-15, 17-18, 20, 23-28 has overcome the Examiner’s rejection under 35 USC § 101.    
	Claim(s) 1, 3-5, 9, 12-14, 18, 23-25 are amended.  
	Claim(s) 1, 3-6, 8-9, 12-15, 17-18, 20, 23-28 are pending in this application and an action on the merits follows.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/04/2020 and 11/11/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 6, 9, 15, 23-24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (U.S. 20170185951 A1, hereinafter Kawashima), in view of Graham et al. (US 20170178227 A1, hereinafter Graham), in view of Hance et al. (US 20180029797 A1, hereinafter Hance), and further in view of Geisler et al. (U.S. 20160092805 A1, hereinafter Geisler).
	Regarding claim 1, Kawashima discloses:
	auditing, by a processor in communication with an input device, a display arrangement to generate actual product placement data representing an actual product placement in the display arrangement, - ¶38 – a shelf image is acquired at a retail location by a capture device 120; ¶40 - convert the image to a visit image result, wherein the image visit result consist of UPCs and information indicating location of products corresponding to the UPCs; ¶52 - the image result raw list is generated based on the visit image result, see at least ¶¶27-28, 31-55, 60-85 and figures 1-18d;
	wherein the actual product placement data comprises a quantity of an actual product facing that represents a number of slots occupied by a product on the display arrangement
¶40 – visit image result consist of location of products; ¶52 - the image result raw list  is generated based on the visit image result, wherein (¶54) a linear groups  is shelf or a portion of the shelf, and facing is a sub portion of the shelf or the portion of the self, wherein (¶53) in each [a quantity of an actual product facing that represents the number of slot occupied]; 
	wherein the input device comprises at least one of an audio device, a scanning device, an imaging device, an RFID device, and a keypad; ¶38 – the capture device has a camera; ¶31-32 – the capture device may be a smartphone or a tablet; see at least ¶¶27-28, 31-55, 60-85 and figures 1-18d;
	determining, by the processor, a difference between an actual position and a planned position of the product based on a planned product placement data defined in a planogram; comparing, by the processor, the actual product placement data with the planned product placement data as defined in the planogram, ¶¶51-85, figure 6-18d for the comparison process - determined at S1140 if an item (product) of facing (shelf) of the visit image matches an item (product) in the planogram list entry  – result list 12g; the result list of figure 12g is in the same order as the planogram - calculates a weight for the best match see result in figure 14 c; check and mark blanks as (ADD) see figure 15b; if item does not have (ADD) but is located in any facing mark as (Ok) see figure 17c, and unmarked item is mark as (MISS), see fugue 17d; [comparison process between planogram and visit image]; mark items and add to the corrective action result list, see figures 18a-19b; see at least ¶¶27-28, 31-55, 60-85 and figures 1-18d;
	wherein the planned product placement data comprises a quantity of a planned product facing, and wherein the comparing comprises determining if the quantity of the actual product facing is less than the quantity of the planned product facing; ¶¶51-85 – determined whether an item with the (MISS) marking is located in the list of items which should be located in the facings as determined at S630 and process 1000. Referring to FIG. 17d, the item of Facing 3 is marked (MISS) so flow proceeds to S1810, where it is determined whether the item is in the visit [a quantity of planned product facing is less than a quantity of product facing because the item is missed, and therefore OOS – out of stock]; see at least ¶¶27-28, 31-55, 60-85 and figures 1-18d;
	in response to the comparison and the difference between the actual position and the planned position, determining, by the processor, a deviation between the actual product placement and a planned product placement; in response to determining the deviation, ¶¶51-85 – determined whether an item with the (MISS) marking is located in the list of items which should be located in the facings as determined at S630 and process 1000. Referring to FIG. 17d, the item of Facing 3 is marked (MISS) so flow proceeds to S1810, where it is determined whether the item is in the visit image result raw result list generated at S610. If not, the item is added to the corresponding facing in a corrective action result table with the marking (OOS) [item is missed, therefore there is a deviation because the item is missed, and therefore OOS – out of stock]; see at least ¶¶27-28, 31-55, 60-85 and figures 1-18d;
	creating, by the processor, a plurality of instructions wherein at least one of the plurality of instructions comprises information to facilitate rearrangement of the product  to bring the actual product placement in the display arrangement into compliance with the planned product placement as defined in the planogram; and Page 2 of 21Application No. 15/686,890Reply to Final Office Action dated May 21, 2020 - ¶¶27-28, 31-55, 60-85 and figures 1-18d - corrective action are generated, wherein the corrective action comprises descriptions of differences between the actual locations of products and the locations specified by the planogram reference data such as Out of stock, missing facing, Extra facing, position error, mixed in facing; see figure 4; the system may efficiently identify product locations and determine actions to conform the product location to a desired layout; further see ¶¶51-85, figure 6-18d for the comparison process – mark;
	outputting, by the processor, the plurality of instructions. ¶49 -  the server provide the corrective actions 112 to the capture device; Capture device 120 may execute an application to view corrective actions 112 in an intuitive and helpful way; wherein (fig.4) the corrective action is displayed;
	Kawashima discloses at least ¶54 - a linear groups is shelf or a portion of the shelf, and facing is a sub portion of the shelf or the portion of the self; however, does not explicitly disclose actual position index and a planned position index; Graham discloses ¶117 - compares the index position of the planogram product facing in the planogram brand chunk with the index position of the realogram product facing in the realogram brand chunk;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Kawashima to include the above limitations as taught by Graham, in order to capture overall data about the state of the real-world shelf, including time-changing information and provide real-time feedback (see: Graham, ¶5).
	Kawashima discloses at least “a plurality instructions” ¶49 - the server provide the corrective actions 112 to the capture device; however does not specifically disclose “a/the stack” however; Hance discloses - ¶99 - the further action may include adding the inventory item to a list or queue of misplaced items, which may be moved or dealt with appropriately at a later time;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Kawashima to include the above limitations as taught by Hance, in order to moved or dealt with the misplaced items appropriately at a later time (see: Hance, ¶99).  
	Kawashima discloses at least ¶49 - the server provide the corrective actions 112 to the capture device; wherein (fig.4) the corrective action is displayed; however does not specifically disclose “the plurality of instructions as synthesized speech instruction”, “the plurality of instructions to be conveyed as speech command” Geisler discloses: ¶35 - the voice-directed mobile terminal 10 uses the task data received from the tasking module 25 to generate audio outputs at the headsets and speakers. For example, text data is converted using a text-to-speech (TTS) interface to provide voice direction to a user. Speech input or feedback from a user is generated at the headset microphone 21 and transmitted to the voice-directed mobile terminal 10 where it is processed by speech recognition circuitry or other speech processing circuitry (e.g., speech recognition software).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Kawashima to include the above limitations as taught by Geisler, in order to simplify many task in a workplace and permit handsfree communication (see: Geisler, ¶3).  
	Regarding limitations “wherein the input device comprises at least one of an audio device, a scanning device, an imaging device, an RFID device, and a keypad;”, this limitation does not have a functional relationship with the claimed method steps and is thus interpreted as nonfunctional descriptive material which has no patentable weight.
	The recited limitations “wherein at least one of the plurality of instructions comprises information to facilitate rearrangement of the product to bring the actual product placement in the display arrangement into compliance with the planned product placement as defined in the planogram” are interpreted as intended result and/or intended use language which do not have patentable weight.
	Regarding claim 6, Kawashima discloses: 
	wherein the comparing further comprises a product check of the actual product placement data to identify an unknown product or a missing product. -  ¶¶27-28, 31-55, 60-93 and figures 1-18d - determine and guide correction of errors in the physical configuration of items; such as items on a store shelf; item marked as MISS,  Is the item in the visit image raw result list? NO, add the item to the corresponding facing corrective action table with a OOS (product not present in the facing space on shelf) marking;
Regarding claim 9, this claim recites substantially similar limitations as claim 1, and is rejected using the same art and rationale as above.
In addition, regarding claim 9 Kawashima discloses: 
	storing, by a processor with an input device, actual product placement data describing a display arrangement of an actual product placement, - Kawashima discloses – ¶38 – a shelf image is acquired at a retail location by a capture device 120; ¶40 - application server 110 forwards images 126 to database service 150 and receives visit image result 155 in return (figure1); ¶28 - Database 115 may store data for access by application server 110. As will be described in detail below, the data may include shelf images, visit image results, planogram reference data, and any other intermediate data structures used in the below-described processes; ¶52 - the image result raw list is generated based on the visit image result, ¶¶51-52, see at least ¶¶27-28, 31-55, 60-85 and figures 1-18d;
Regarding claim 15, this claim recites substantially similar limitations as claim 6, and is rejected using the same art and rationale as above.
Regarding claim 23, the combination discloses: Kawashima discloses  - ¶¶27-28, 31-55, 60-85 and figures 1-18d - ¶49 - the server provide the corrective actions 112 to the capture device; wherein (fig.4) the corrective action is displayed; however does not explicitly disclose further comprising processing, by the processor, a verbal command received from a worker indicating an acknowledgement of completion of the instruction of the synthesized speech instructions.”,  Geisler discloses: ¶6 - “The worker then vocally confirms the location that they have gone to and vocally confirms the number of picked items and/or various other information about the picked items”; 
Regarding claim 24, this claim recites substantially similar limitations as claim 23, and is rejected using the same art and rationale as above. 
	Regarding claim 26, Kawashima discloses at least ¶40 - convert the image to a visit image result, wherein the image visit result consist of UPCs and information indicating location of products corresponding to the UPCs; 54 - a linear groups  is shelf or a portion of the shelf, and facing is a sub portion of the shelf or the portion of the self; ¶51 and ¶52; however does not explicitly disclose creating, an actual matrix with the actual product placement data and comparing the actual matrix with an expected matrix defined in the planogram Graham discloses ¶87 - processing one or more images and outputting information associated with a plurality of objects recognized in the one or more images. For example, the one or more received images may be realogram images of a shelving unit depicting a current layout of shelves in one or more retail stores; ¶117 - compares the index position of the planogram product facing in the planogram brand chunk with the index position of the realogram product facing in the realogram brand chunk;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.	
Regarding claim 27, this claim recites substantially similar limitations as claim 26, and is rejected using the same art and rationale as above. 
	Claim(s) 3-5, 8, 12-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima, Graham, Hance, and Geisler combination as applied to claim(s) 1 and 9, and further in view of Birch et al. (US 9659272 B2, hereinafter Birch).
	Regarding claims 3, 4, and 5, the combinations discloses: Kawashima discloses at least “the instructions” corrective action are generated the system may efficiently identify product locations and determine actions to conform the product location to a desired layout such as  OOS, MIF, PE1, PE2, RCL, further see figure 4 wherein the instruction showing the exact location a product is missed from the shelf; see at least ¶¶51-85, figure 6-18d; and Geisler discloses at least “the synthesized speech instructions”, ¶35; however does not explicitly discloses “wherein the instructions comprise an instruction to add the product at a specified location in the display arrangement, to shift the product at a specified location in the display arrangement to a left or to a right,  to remove the product at a specified location in the display arrangement.” Birch disclose - 4:59-5:20 and figures 3A-3D and 5:60-6:10 - rearrange product that has been re-shelved to an incorrect or inappropriate location [remove and add]; fig.3 D products 305c and 305d needs to be reoriented by rotate the package and move to the left; [shift to the left];
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Kawashima to include the above limitations as taught by Birch, (see: Birch, background). 
	Regarding claim 8, the combination discloses: 
	wherein the comparing further comprises a slot check that checks to see if the product [location/position] are [conformed] planned product placement. - Kawashima discloses – ¶¶27-28, 31-93 and figures 1-22 - determine actions to conform the product locations to a desired layout such as OOS, EXF, PE1, PE2; 	
	The combination substantially discloses the claimed invention, however, does not explicitly disclose “if the product is shifted to a left or a right” Birch disclose - 4:59-5:20 and figures 3A-3D and 5:60-6:10 - fig.3 D products 305c and 305d needs to be reoriented by rotate the package and move to the left; [shift to the left];
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Kawashima to include the above limitations as taught by Birch, in order to automatically determine whether there is a need to restock, relocate, rearrange or remove products at appropriate locations on the store shelves, (see: Birch, background). 
	Regarding claim 12, this claim recites substantially similar limitations as claim 3, and is rejected using the same art and rationale as above. 
Regarding claim 13, this claim recites substantially similar limitations as claim 4, and is rejected using the same art and rationale as above.
Regarding claim 14, this claim recites substantially similar limitations as claim 5, and is rejected using the same art and rationale as above.
Regarding claim 17, this claim recites substantially similar limitations as claim 8, and is rejected using the same art and rationale as above.
	Claim(s) 18, 20, 25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (U.S. 20170185951 A1, hereinafter Kawashima), in view of Graham et al. (US 20170178227 A1, hereinafter Graham), in view of Hance et al. (US 20180029797 A1, hereinafter Hance), in view of Geisler et al. (U.S. 20160092805 A1, hereinafter Geisler), and further in view of in view of Birch et al. (US 9659272 B2, hereinafter Birch).
	Regarding claim 18, Kawashima discloses:
	storing, by a processor with an input device, actual product placement data describing a display arrangement of an actual product placement, Kawashima discloses – ¶38 – a shelf image is acquired at a retail location by a capture device 120; ¶40 - application server 110 forwards images 126 to database service 150 and receives visit image result 155 in return (figure1); ¶28 - Database 115 may store data for access by application server 110. As will be described in detail below, the data may include shelf images, visit image results, planogram reference data, and any other intermediate data structures used in the below-described processes; ¶52 - the image result raw list is generated based on the visit image result, ¶¶51-52, see at least ¶¶27-28, 31-55, 60-85 and figures 1-18d;
	wherein the actual product placement data comprises a quantity of an actual product facing that represents a number of slots occupied by a product on the display arrangement, and ¶40 – visit image result consist of location of products; ¶52 - the image result raw list  is generated based on the visit image result, wherein (¶54) a linear groups  is shelf or a portion of the shelf, and facing is a sub portion of the shelf or the portion of the self, wherein (¶53) in each facing may include zero or more items [a quantity of an actual product facing that represents the number of slot occupied]; 
	wherein the input device comprises at least one of an audio device, a scanning device, an imaging device, an RFID device, and a keypad; ¶38 – the capture device has a camera; ¶31-32 – the capture device may be a smartphone or a tablet; see at least ¶¶27-28, 31-55, 60-85 and figures 1-18d;
	determine, by the processor, a difference between an actual position and a planned position of the product based on a planned product placement data defined in a planogram; comparing, by the processor, the actual product placement data with planned product placement data as defined in the planogram, ¶¶51-85, figure 6-18d for the comparison process - determined at S1140 if an item (product) of facing (shelf) of the visit image matches an item (product) in the planogram list entry [calculating/computing/comparing the difference, see 112(a) rejection] – result list 12g; the result list of figure 12g is in the same order as the planogram - calculates a weight for the best match see result in figure 14 c; check and mark blanks as (ADD) see figure 15b; if item does not have (ADD) but is located in any facing mark as (Ok) see figure 17c, and unmarked item is mark as (MISS), see fugue 17d; [comparison process between planogram and visit image]; mark items and add to the corrective action result list, see figures 18a-19b; see at least ¶¶27-28, 31-55, 60-85 and figures 1-18d;
	wherein the planned product placement data Page 5 of 21Application No. 15/686,890 Reply to Final Office Action dated May 21, 2020comprises a quantity of a planned product facing, and wherein the comparing comprises determining if the quantity of the actual product facing is less the quantity of the planned product facing; ¶¶51-85 – determined whether an item with the (MISS) marking is located in the list of items which should be located in the facings as determined at S630 and process 1000. Referring to FIG. 17d, the item of Facing 3 is marked (MISS) so flow proceeds to S1810, where it is determined whether the item is in the visit image result raw result list generated at S610. If not, the item is added to the corresponding facing in a [a quantity of planned product facing is less than a quantity of product facing because the item is missed, and therefore OOS – out of stock]; see at least ¶¶27-28, 31-55, 60-85 and figures 1-18d;
	in response to the comparison and the difference between the actual position and the planned position, determining, by the processor, a deviation between the actual product placement and a planned product placement; in response to determining the deviation, ¶¶51-85 – determined whether an item with the (MISS) marking is located in the list of items which should be located in the facings as determined at S630 and process 1000. Referring to FIG. 17d, the item of Facing 3 is marked (MISS) so flow proceeds to S1810, where it is determined whether the item is in the visit image result raw result list generated at S610. If not, the item is added to the corresponding facing in a corrective action result table with the marking (OOS) [item is missed, therefore there is a deviation because the item is missed, and therefore OOS – out of stock]; see at least ¶¶27-28, 31-55, 60-85 and figures 1-18d;
	creating, by the processor, a plurality of instructions, wherein at least one of the plurality of instructions comprises information to be conveyed to facilitate rearrangement of the actual product placement to bring the actual product placement in the display arrangement into compliance with the planned product placement as defined in the planogram; - ¶¶27-28, 31-55, 60-85 and figures 1-18d - corrective action are generated, wherein the corrective action comprises descriptions of differences between the actual locations of products and the locations specified by the planogram reference data such as Out of stock, missing facing, Extra facing, position error, mixed in facing; see figure 4; the system may efficiently identify product locations and determine actions to conform the product location to a desired layout; further see ¶¶51-85, figure 6-18d for the comparison process – mark;
outputting, by the processor, the plurality of instructions. ¶49 -  the server provide the corrective actions 112 to the capture device; wherein (fig.4) the corrective action is displayed;
	Kawashima discloses at least ¶54 - a linear groups  is shelf or a portion of the shelf, and facing is a sub portion of the shelf or the portion of the self; however, does not explicitly disclose actual position index and a planned position index; Graham discloses ¶117 - compares the index position of the planogram product facing in the planogram brand chunk with the index position of the realogram product facing in the realogram brand chunk;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Kawashima to include the above limitations as taught by Graham, in order to capture overall data about the state of the real-world shelf, including time-changing information and provide real-time feedback (see: Graham, ¶5).
	Kawashima discloses at least “a plurality of instructions” ¶49 - the server provide the corrective actions 112 to the capture device; however does not specifically disclose “a/the stack”; however; Hance discloses - ¶99 - the further action may include adding the inventory item to a list or queue of misplaced items, which may be moved or dealt with appropriately at a later time;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Kawashima to include the above limitations as taught by Hance, in order to moved or dealt with the misplaced items appropriately at a later time (see: Hance, ¶99).  
	Kawashima discloses at least ¶49 - the server provide the corrective actions 112 to the capture device; wherein (fig.4) the corrective action is displayed; however does not specifically disclose “the plurality of instructions as synthesized speech instruction”, “the plurality of instructions to be conveyed as speech command” Geisler discloses: ¶35 - the voice-directed mobile terminal 10 uses the task data received from the tasking module 25 to generate audio outputs at the headsets and speakers. For example, text data is converted using a text-to-speech (TTS) interface to provide voice direction to a user. Speech input or feedback from a user is generated at the headset microphone 21 and transmitted to the voice-directed mobile terminal 10 where it is processed by speech recognition circuitry or other speech processing circuitry (e.g., speech recognition software).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Kawashima to include the above limitations as taught by Geisler, in order to simplify many task in a workplace and permit handsfree communication (see: Geisler, ¶3).  
	Kawashima discloses at least corrective action are generated the system may efficiently identify product locations and determine actions to conform the product location to a desired layout such as  OOS, MIF, PE1, PE2, RCL, further see figure 4 wherein the instruction showing the exact location a product is missed from the shelf; see at least ¶¶51-85, figure 6-18d; however does not explicitly disclose “wherein [the plurality of instructions] comprises one or more of the following: an instruction to add the product at a specified location in the display arrangement, an instruction to shift the product at a specified location in the display arrangement to a left or to a right, and an instruction to remove the product at a specified location in the display arrangement; and ” Birch disclose - 4:59-5:20 and figures 3A-3D and 5:60-6:10 - rearrange product that has been re-shelved to an incorrect or inappropriate location [remove and add]; fig.3 D products 305c and 305d needs to be reoriented by rotate the package and move to the left; [shift to the left];
Kawashima to include the above limitations as taught by Birch, in order to automatically determine whether there is a need to restock, relocate, rearrange or remove products at appropriate locations on the store shelves, (see: Birch, background). 
	Regarding limitations “wherein the input device comprises at least one of an audio device, a scanning device, an imaging device, an RFID device, and a keypad;”, this limitation does not have a functional relationship with the claimed method steps and is thus interpreted as nonfunctional descriptive material which has no patentable weight.	
	The recited limitations wherein at least one of the plurality of instructions comprises information to be conveyed to facilitate rearrangement of the actual product placement to bring the actual product placement in the display arrangement into compliance with the planned product placement as defined in the planogram; are interpreted as intended result and/or intended use language which do not have patentable weight.
	Regarding claim 20, Kawashima discloses:
	wherein the comparing further comprises: a product check of the actual product placement data to identify an unknown product or a missing product; and -  ¶¶27-28, 31-55, 60-93 and figures 1-18d - determine and guide correction of errors in the physical configuration of items; such as items on a store shelf; item marked as MISS,  Is the item in the visit image raw result list? NO, add the item to the corresponding facing corrective action table with a OOS (product not present in the facing space on shelf) marking;
	wherein the comparing further comprises a slot check that checks to see if the product [location/position] are [conformed] planned product placement. - Kawashima discloses – ¶¶27-28, 31-93 and figures 1-22 - determine actions to conform the product locations to a desired layout such as OOS, EXF, PE1, PE2; 	
	Kawashima substantially discloses the claimed invention, however, does not explicitly disclose “if the product is shifted to the left or the right” Birch disclose - 4:59-5:20 and figures 3A-3D and 5:60-6:10 - fig.3 D products 305c and 305d needs to be reoriented by rotate the package and move to the left; [shift to the left];
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 18 above.
Regarding claim 25, the combination discloses: Kawashima discloses  - ¶¶27-28, 31-55, 60-85 and figures 1-18d - ¶49 - the server provide the corrective actions 112 to the capture device; wherein (fig.4) the corrective action is displayed; however does not explicitly disclose further comprising processing, by the processor, a verbal command received from a worker indicating an acknowledgement of completion of the instruction of the synthesized speech instructions.”,  Geisler discloses: ¶6 - “The worker then vocally confirms the location that they have gone to and vocally confirms the number of picked items and/or various other information about the picked items” 
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 18 above.
	Regarding claim 28, Kawashima discloses at least ¶40 - convert the image to a visit image result, wherein the image visit result consist of UPCs and information indicating location of products corresponding to the UPCs; 54 - a linear groups  is shelf or a portion of the shelf, and facing is a sub portion of the shelf or the portion of the self; ¶51 and ¶52; however does not explicitly disclose creating, an actual matrix with the actual product placement data and comparing the actual matrix with an expected matrix defined in the planogram Graham discloses ¶87 - processing one or more images and outputting information associated with a plurality of objects recognized in the one or more images. For example, the one or more received images may be realogram images of a shelving unit depicting a current layout of shelves in one or more retail stores; ¶117 - compares the index position of the planogram product facing in the planogram brand chunk with the index position of the realogram product facing in the realogram brand chunk;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 18 above.	
Response to Arguments
	Applicant's arguments filed on 11/10/2020 have been fully considered but they are moot in view of the new ground of rejection.
 USC 101 Rejection
	Applicant’s arguments made with respect to the rejection set forth under 35 USC 101 have been fully considered and are persuasive, specifically remarks page 12, para. 2 “the instructions are created in a stacked manner, there is an inherent advantage associated with output and delivery of such instructions as speech commands. The stack of instruction ensures that the corrective actions are provided to users as speech commands in the last in first out order in which the errors are detected. This ensures that the most recent anomaly in product placement is addressed first, thereby saving unnecessary moves to the position of products. The result is a better user interface for guiding users in placing products correctly and reduction in time taken to execute a task associated with product placement”. These additional elements do integrate the abstract idea into a practical application because they do impose meaningful limits on 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627  


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627